DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 03 May 2022 for the application filed 11 April 2019. Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/KR2016/015330, filed 27 December 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2016-0132523, filed 13 October 2016) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the figures are of low quality or resolution; specifically, FIG. 4 scale bars and corresponding text are completely illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: 
“on a surface of the carbon nanotubes being…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (Journal of Membrane Science, 448, 2013, pg. 81-92) in view of CI et al. (US PGPub 2015/0087858 A1) and XIE et al. (CN105688690A, published 22 June 2016; machine translation referenced herein).
	Regarding Claim 1, ZHANG discloses a polyvinylidene fluoride membrane with reduced fouling due to the synergistic combination of carbon nanotubes and graphene oxide nanomaterials in the membrane casting solution (§1, last paragraph, pg. 82; §2.1, §2.2). Advantageously, the blending of carbon nanotubes and graphene into the membrane solution improves membrane hydrophilicity, water permeability, and anti-fouling performance (§1, par. 2, pg. 82). ZHANG further acknowledges issues with the dispersibility of carbon nanotubes and graphene oxides in polymeric matrices (§1, par. 2, pg. 82). ZHANG is deficient in disclosing sulfonated graphene oxide or sulfonated carbon nanotubes.
	CI discloses carbon nanotube (CNT) dispersions in polymeric solutions (abstract, p0007) and further discloses pretreating carbon nanotubes with concentrated sulfuric acid with tip sonication to improve their dispersibility in the polymeric solutions (p0007), i.e., the CNTs are surface functionalized with SO3H groups (p0009). Advantageously, such covalently modified CNTs have improved dispersibility while their underlying characteristics remain unchanged (p0008, p0012). Thus, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to provide sulfonated carbon nanotubes as disclosed by CI in the polymer composition disclosed by ZHANG. Further, the nature of the problem to be solved, i.e., poor dispersibility of CNTs in polymeric solutions as identified by ZHANG, may lead one of ordinary skill in the art to look at references relating to possible solutions to that problem. Therefore, it would have been obvious to use sulfonated CNTs as taught by CI in the polymer composition disclosed by ZHANG to improve the dispersibility of CNTs (MPEP §2143.01 C).
	XIE discloses sulfonated graphene oxide dispersions in polymeric solutions for membrane fabrication, e.g., nano-filtration membranes (abstract; pg. 3, top third). Such modified graphene oxide advantageously shows improved dispersibility and compatibility with polymer solutions (pg. 2, last paragraph). Thus, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to provide sulfonated graphene oxide as disclosed by XIE in the polymer composition disclosed by ZHANG. Further, the nature of the problem to be solved, i.e., poor dispersibility of graphene oxide in polymeric solutions as identified by ZHANG, may lead one of ordinary skill in the art to look at references relating to possible solutions to that problem. Therefore, it would have been obvious to use sulfonated graphene oxide as taught by XIE in the polymer composition disclosed by ZHANG to improve the dispersibility of graphene oxide (MPEP §2143.01 C).
	Regarding Claim 2, modified ZHANG makes obvious the polymer composition of Claim 1. While XIE fails to explicitly disclose a degree of graphene oxide sulfonation, such a process whereby pristine carbon materials are functionalized with sulfuric acid groups (e.g., as described by CI, p0077), is well-known in the art and can be optimized such that the degree of sulfonation can be controlled to achieve a desired sulfonation rate. Thus, the claimed parameter of an atomic ratio of sulfur atoms to carbon atoms on a surface of the graphene oxide is recognized as a result-effective variable as suggested by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Therefore, the claimed limitation wherein the sulfonated carbon nanotubes have an atomic ratio of sulfur atoms relative to carbon atoms on a surface thereof being 10 to 40% would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
	Regarding Claim 3, modified ZHANG makes obvious the polymer composition of Claim 1. CI further discloses that the amount of sulfonated surface modification of CNTs can be adjusted depending on the desired concentration of modified CNTs, e.g., “[t]o increase the amount of surface modification and increase the concentration of suspensions of the CNTs, a higher ratio of H2SO4 to CNTs may be used… [t]he selectivity of the surface modification and the reversal of the sulfonation reaction make the surface modification and dispersion concentration tunable” (p0077). Thus, the claimed parameter of an atomic ratio of sulfur atoms to carbon atoms on a surface of the carbon nanotubes is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Therefore, the claimed limitation wherein the sulfonated carbon nanotubes have an atomic ratio of sulfur atoms relative to carbon atoms on a surface of the carbon nanotubes being 10 to 40% would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
	Regarding Claim 4, modified ZHANG makes obvious the polymer composition of Claim 1. CI further discloses multi-walled nanotubes (i.e., wherein the sulfonated carbon nanotubes are sulfonated multi-walled carbon nanotubes; p0032).
	Regarding Claim 5, modified ZHANG makes obvious the polymer composition of Claim 1. ZHANG further discloses polyvinylidene fluoride (PVDF) solute material (i.e., wherein the base resin is one or two or more selected from the group consisting of a hydrophobic halogenated polymer…; §2.2).
	Regarding Claim 7, modified ZHANG makes obvious the polymer composition of Claim 1. ZHANG further discloses polyvinylpyrrolidone (PVP) as a solute material (i.e., one or two or more additives selected from the group consisting of water-soluble polymers and water-soluble salts; §2.2).
	Regarding Claim 8, modified ZHANG makes obvious the polymer composition of Claim 6. ZHANG further discloses N,N-dimethylacetamide (DMAc) solvent (§2.2). ZHANG further discloses 15 g PVDF, 1 g PVP, and 1 wt% total of GO/CNTs (§2.2). While the cited mass of PVDF may exceed the claimed range of 10 to 35 wt% of the PVDF, the general conditions of a claim are nevertheless disclosed by ZHANG. Therefore, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	Regarding Claim 9, modified ZHANG makes obvious the polymer composition of Claim 1. ZHANG further discloses the graphene oxide and carbon nanotube carbon nanomaterials improve the hydrophilicity of polymer membranes (§1, par. 2, pg. 82) and further discloses the preparation of composite membranes from the disclosed polymeric blend (i.e., a hydrophilic separation membrane prepared with the polymer composition for preparing a hydrophilic separation membrane of claim 1; §1, last paragraph, pg. 82).
	Regarding Claim 10, modified ZHANG makes obvious the hydrophilic separation membrane of Claim 9. The claimed Equation 1 comparing the relative water flux of the claimed hydrophilic separation membrane to those of separation membranes having only sulfonated graphene oxide and having only sulfonated carbon nanotubes is directed toward a measured and inherent property (i.e., water flux) of the claimed inventive hydrophilic separation membrane and therefore, not subject to patentability. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I). The structural limitations of Claim 9, namely, a hydrophilic separation membrane comprising a polymer composition of sulfonated carbon nanotubes, sulfonated graphene oxide, and base resin, are made obvious by modified ZHANG. Because the instant claims have not further differentiated the invention beyond the claimed composition, any additional properties claimed would be necessarily present in prior art membranes having the same structural limitations, such as the membrane suggested by modified ZHANG.
	Regarding Claim 11, modified ZHANG makes obvious the hydrophilic separation membrane of Claim 9. ZHANG further discloses composite ultrafiltration membranes (§1, last two paragraphs, pg. 82).
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (Journal of Membrane Science, 448, 2013, pg. 81-92) in view of CI et al. (US PGPub 2015/0087858 A1) and XIE et al. (CN105688690A, published 22 June 2016; machine translation referenced herein), as applied to Claim 5 above, and further in view of BREITE et al. (Polymers, 2015, 7, pg. 2017-2030).
	Regarding Claim 6, modified ZHANG makes obvious the polymer composition of Claim 5. ZHANG further acknowledges issues with membrane fouling due to the hydrophobicity of polyvinylidene fluoride (PVDF) and further indicates various approaches to increase surface hydrophilicity, including blending modification and chemical modification of PVDF (§1, par. 1, pg. 81). ZHANG further acknowledges that blending modification also has issues with the dispersibility of carbon nanotubes and graphene oxides in polymeric matrices (§1, par. 2, pg. 82). Modified ZHANG is deficient in disclosing the base resin includes sulfonated polyvinylidene fluoride.
	BREITE similarly acknowledges issues with membrane fouling with hydrophobic membranes, such as polyvinylidene fluoride membranes (§1.1, par. 1, pg. 2017-2018). BREITE further discloses a solution, i.e., surface modification of PVDF membranes, e.g., with polystyrene-sulfonate (FIG. 2, §3.2, pg. 2022-2023). Such modification advantageously improves the hydrophilicity and general anti-fouling abilities of PVDF membranes (§3.3, pg. 2026, first paragraph). Thus, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to utilize sulfonated polyvinylidene fluoride polymer as disclosed by BREITE in the polymer composition made obvious by modified ZHANG.

Response to Arguments
	Applicant’s amendments to objected Claims 2, 3, 8, and 9 have addressed their respective issues; these objections have been withdrawn. However, please note that Applicant has not addressed the objection to Claim 3.
	Applicant’s amendments to Claim 8 have addressed the 35 USC 112(b) indefiniteness rejection of Claim 8. The rejection has been withdrawn.
	Applicant’s arguments and amendments filed 03 May 2022 with respect to the 35 USC 103 prior art rejections have been fully considered but are not persuasive.
	Applicant argues that one or ordinary skill in the art would not have combined ZHANG, CI, and XIE. Regarding the combination of ZHANG and CI, Applicant argues “there is no technical basis for sulfonating the GO of Zhang in which graphene has already been made hydrophilic” (pg. 8, middle). Regarding the combination of ZHANG and XIE: “there is no technical implication or motivation to employ the SGO of XIE to Zhang to improve not only hydrophilicity but also water permeability and anti-fouling properties resulting from the improvement in hydrophilicity” (pg. 8, middle). Overall, Applicant seems to be arguing that because ZHANG already discloses a membrane having improved hydrophilicity, there would be no reason or motivation for why one of ordinary skill in the art would seek CI or XIE to also improve hydrophilicity.
	The Examiner respectfully disagrees.
	While ZHANG acknowledges issues with the dispersibility of carbon nanotubes and graphene oxides in polymeric matrices (§1, par. 2, pg. 82) and further provides a solution to such a problem, ZHANG’s solution only relies on non-sulfonated CNT and non-sulfonated graphene oxide. In turn, the prior art acknowledges other solutions to addressing dispersibility/hydrophilicity by sulfonating CNT and sulfonating GO, as taught by CI and XIE, respectively. Therefore, one of ordinary skill in the art, i.e., those with knowledge of ZHANG, CI, and XIE, would find it obvious to combine the sulfonated CNT and sulfonated GO as taught by CI and XIE with the disclosure of ZHANG. Such a combination would have led to such predictable results as increased hydrophilicity and dispersibility in solution.
	Applicant further provides a comparison between a sulfonated GO/sulfonated CNT/PVDF membrane and a non-sulfonated GO/sulfonated CNT/PVDF membrane, seemingly showing improved hydrophilicity and water permeability properties for the sulfonated GO/sulfonated CNT/PVDF membrane (pg. 8-9). However, the comparison is moot because the prior art similarly discloses or makes obvious the claimed sulfonated GO/sulfonated CNT/PVDF membrane, i.e., there is no nexus between the purported evidence and the claimed invention to refute or overcome the 35 USC 103 prior art rejection.
	All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777